DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, filed 20 November 2020, with respect to the pending claims have been fully considered and are persuasive.  The previous rejections have been withdrawn. 

Allowable Subject Matter
Claims 2 - 14, 16, 19, 21, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 2, the prior art of record fails to disclose or reasonably suggest an image capturing apparatus, as required by the instant claim as a whole.  Specifically, the prior art of record fails to disclose:
a plurality of lenses, each with a different image capturing direction, which are used to capture a plurality of images in response to an image capture instruction;
a sensor to detect a tilt angle of the image capturing apparatus with respect to a direction of gravity; and
circuitry configured to apply a transformation process to each image of the plurality of images captured through the plurality of lenses in response to the image 
correcting conversion data according to the detected tilt angle to generate corrected conversion data, the corrected conversion data including a matrix for converting a pre-conversion image to a post-conversion image; and
converting the image, to have a correct vertical direction with respect to the direction of gravity, with the matrix included in the corrected conversion data.
	Accordingly, the claim is considered allowable, particularly in light of the arguments presented on 20 November 2020.

	Claims 9, 12, and 21 are variants of claim 2 and are similarly considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200.  The examiner can normally be reached on M-F 10AM-6PM with alternate Fridays off.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698